Title: Robert Charles: Rights and Privileges of the Pennsylvania Assembly; and Richard Jackson: Answers to Questions Asked, 24 April 1758
From: Jackson, Richard,Charles, Robert
To: 


Perhaps stimulated by the sweeping attack on the privileges of the Pennsylvania Assembly made by proprietary lawyers at the April 20th hearing on William Smith’s petition, Franklin requested Robert Charles to prepare extracts from the charters and laws of Pennsylvania setting forth the powers and privileges of its Assembly, to summarize the usages and rights which had developed under them, and to formulate some questions on how these powers and privileges might be altered under royal government. Most of the document printed here is what Charles prepared in response to this request. Franklin then asked for an answer to these questions from Richard Jackson, a lawyer “esteem’d the best acquainted with our American Affairs, and Constitutions, as well as with Government Law in general.” On April 24, three days before the second hearing on the Smith petition, Jackson furnished the brief answers which conclude the document. This copy, containing the compositions of both Charles and Jackson, is among Franklin’s own papers.
 
24th April 1758
  King Charles the second by Letters Patent under the Great Seal of England bearing date the 4th Day of March in the 33d Year of his Reign was pleased to grant unto William Royal Grantof Pensilvania4th Mar 1682 Penn Esqr. his Heirs and Assigns a large Tract of Land in America, to Erect the same into a Province and Seignorie by the Name of Pensylvania, and to create and constitute the said William Penn his Heirs and Assigns true and absolute Proprietary’s of the Country aforesaid with divers great Powers and Authorities to him for the good Government thereof. Of which Grant or Charter be pleased to peruse the hereunto annexed Copy; and to attend particularly to the following Sections thereof which relate to the Powers wherewith the said Proprietary was invested for forming the Civil Government of this Province.
  Sect. 4th. “And forasmuch as we have hereby made and ordained the aforesaid William Penn his Heirs and Assigns, the true and absolute Proprietors of all the Lands and Dominions aforesaid. Know ye therefore, that We reposing Special Trust and Confidence in the Fidelity, Wisdom, Justice, and provident Circumspection of the said William Penn, for us our Heirs and Successors do grant free, full, and absolute Power by Virtue of Power to makeLaws with theConsent of the freemen these Presents, to him and his Heirs, and to his and their Deputies and Lieutenants, for the good and happy Government of the said Country, to ordain, make, enact, and under his and their Seals to publish any Laws whatsoever for the raising of Money for the Publick Use of the said Province, and for any other End appertaining either to the Publick State, Peace or Safety of the said Country, or unto the private Utility of particular for raisingMoney &c. Persons, according to their best discretions, by and with the Advice, Assent and Approbation of the Freemen of the said Country, or the greater Part of them or of their Delegates or Deputies, whom for the enacting of the said Laws, when and as often as need and Assembliesto be convened. shall require, We will that the said William Penn and his Heirs shall assemble in such Sort and Form, as to him and them shall seem best, and the said Laws duly to execute unto and upon all People within the said Country and Limits thereof.”
  Sect. 5th. “And We do likewise give and grant unto the said William Penn, and his Heirs, and to his and their Deputies, and Lieutenants, full Power and Authority to appoint and establish any Judges and Justices, Magistrates and Officers whatsoever, for what Causes soever, for the Probates of Wills, and Power to makeJudges andother Officersfor the Probateof Wills. for the granting of Administrations within the Precincts aforesaid, and with what Power soever and in such Form as to the said William Penn or his Heirs shall seem most convenient: Also to remit, release, pardon, and abolish, whether before Judgment or after, all Crimes and Offences Power ofPardoning andReprieving whatsoever committed within the said Country, against the said Laws. Treason and Wilfull and Malicious Murder only excepted; and in those Cases to grant Reprieves untill our Pleasure may be known therein. And to do all and every other Thing or Things, which unto the compleat establishment of Justice unto Courts and Tribunals, Forms of Judicature and manner of Proceedings do belong, although in these Presents express mention be not made thereof; And, by Judges by them delegated, to award Process, What may bedone by theJudges. hold Plea’s and determine in all the said Courts and Tribunals, all Actions Suits and Causes whatsoever as well Criminal as Civil, Personal, Real, and Mixt; which Laws so, as aforesaid, to be published, Our Will and Pleasure is, and so we enjoyn require and command, Shall be most absolute and available in Law; and that all the liege People and Subjects of Us our Heirs and Successors, do observe and keep the same inviolably, in those Parts, so far Obedience tothe Lawsenjoyned. as they concern them, under the Pain therein expressed, or to be expressed; provided nevertheless, That the said Laws be consonant to Reason, and be not repugnant or contrary, but as near as conveniently Proviso that theLaws be notrepugnant tothe Laws ofEngland.Hearing ofAppealsreserved. may be, agreeable to the Laws Statutes, and Rights of this our Kingdom of England; and saving and reserving to Us, our Heirs and Successors, the receiving, hearing, and determining of the Appeal and Appeals of all or any Person or Persons of, in, or belonging to, the Territories aforesaid, or touching any Judgment to be there made or given.”
Sect. 7. “And to the End the said William Penn, or his Heirs, or other the Planters, Owners or Inhabitants of the said Province, may not, at any time hereafter, by Misconstruction of the Powers aforesaid, through Inadvertancy or Design depart from that Faith and due Allegiance which by the Laws of this our Kingdom of England, they and all our Subjects in our Dominions and Territories always owe unto Us, our Heirs and Successors, by Colour of any Extent or Largeness of Powers hereby Duplicate ofall Laws tobe transmittedto the PrivyCouncil WithinFive Years. given, or pretended to be given, or by force or Colour of any Laws hereafter to be made in the said Province, by virtue of any such Powers: Our further Will and Pleasure is, that a Transcript or Duplicate of all Laws which shall be so as aforesaid made and published within the said Province, shall within Five Years after the making thereof, if repealedwithin SixMonths to beVoid. be transmitted and delivered to the Privy Council for the time being, of Us, our Heirs and Successors: And if any of the said Laws, within six Months after that they shall be so transmitted and delivered, be declared by Us, Our Heirs or Successors, in Our otherwise tobe in fullForce. or their Privy Council, inconsistent with the Sovereignty or lawfull Prerogative of Us Our Heirs or Successors, or contrary to the Faith and Allegiance due by the legal Government of this Realm, from the said William Penn, or his Heirs or of the Planters or Inhabitants of the said Province; and that thereupon any of the said Laws shall be adjudged and declared to be void by Us, Our Heirs or Successors, under Our or their Privy Seal: that then and from thenceforth, such Laws concerning which such Judgment and Declaration shall be made, shall become Void; otherwise the said Laws so transmitted shall remain and stand in full force, according to the true Intent and Meaning thereof.”
Sect. 10. “And We do further for Us, Our Heirs and Successors, give and grant unto the said William Penn, his Heirs and Assigns, free and absolute Power to divide the said Country and Islands into Towns Hundreds and Counties, and to erect The Proprietormay divide theCountry intoTownsHundredsand Counties,incorporateTowns,constituteFairs, grantPrivileges, &ct. and incorporate Towns into Boroughs into Cities, and to make and constitute Fairs and Markets therein, with all other convenient Privileges and Immunities, according to the Merit of the Inhabitants, and the fitness of the Places, and to do all and every other Thing and Things touching the Premises, which to him or them shall seem meet and requisite, albeit they be such as of their own nature might otherwise require a more especial Commandment and Warrant, than in these Presents is expressed.”
Sect. 20. “And further Our Pleasure is, And by these Presents, for Us, Our Heirs and Successors, We do covenant and grant to and with the said William Penn, and his Heirs and Assigns, That We Our Heirs and Successors, shall at no time hereafter, set or make, or cause to be set any Imposition Custom, or other No Taxes to beimpos’d on thePeople withouttheir Consentor Act ofParliament. Taxation Rate or Contribution whatsoever, in and upon the Dwellers and Inhabitants of the aforesaid Province, for their Lands, Tenements, Goods or Chattels within the said Province; or in and upon any Goods or Merchandize within the said Province, or to be laden or unladen within the Ports or Harbours of the said Province unless the same be with the consent of the Proprietary, or chief Governor or Assembly, or by Act of Parliament in England.”
Sect. 21. “And Our Pleasure is, and for Us, Our Heirs and Successors, We charge and Command, that this Our Declaration shall from henceforward, from time to time be received ThisDeclarationshall be deemedan Acquittance. and allowed in all our Courts, and before all the Judges of Us, Our Heirs and Successors, for a sufficient Discharge Payment and Acquitance; commanding all and singular the Officers and Ministers of Us, Our Heirs and Successors, and enjoyning Officers andMinisters toAid theProprietaryand People &c.in the fullenjoyment ofthis Charter. them upon pain of Our high Displeasure that they do not presume, at any time, to attempt any thing to the contrary of the Premises, or that they do in any Sort withstand the same; but that they be at all times aiding and assisting, as fitting, unto the said William Penn and his Heirs, and to the Inhabitants and Merchants of the Province aforesaid, their Servants, Ministers, Factors and Assigns, in the full Use and Fruition of the Benefit of this Our Charter.”
Sect. 22. “And Our further Pleasure is, and We do hereby for Us, Our Heirs and Successors, charge and require that if any of the Inhabitants of the said Province (to the number of Twenty) shall at any time hereafter be desireous, and shall TwentyInhabitantsapplying to theBishop ofLondon mayhave a Preacherwho shall residein the Provinceunmolested. by any writing or by any Person deputed for them signify such their Desire to the Bishop of London for the time being, that any Preacher or Preachers, to be approved of by the said Bishop, may be sent unto them for their Instruction, that then such a Preacher or Preachers, shall and may be and reside within the said Province, without any Denial or Molestation whatsoever.”

Mr. Penn to whom this Extensive Charter was Mr. Penn aknown Quaker granted, was a known and professed Quaker, at the time of granting thereof, as appears by many of his Writings which he Published in maintenance of the Doctrines and Principles of that Body of People. And the last recited Section of the Charter shews evidently, that the Crown knew that the intended Establishment was to be a Colony, principally, of such People.
As Mr. Penns Credit and Influence amongst those of his own Perswasion was very considerable, he apply’d himself chiefly to them in Brittain and Ireland, to promote the Settlement Apply’shimself tothose of hisown Perswasionto becomeSettlers. of this new Colony, and likewise invited Sundry Forreigners from Germany, professing Principles somewhat Similar to those of the Quakers, to come into this Province; And by his ample and repeated Declarations for Liberty of Conscience, and for securing to all the Inhabitants the full Enjoyment of their Civil and Religious Rights, and by adapting all his Schemes of Government, rather to the restraint than extension of Power, many Persons of good Character and considerable Substance transported themselves with their Families into this Province, and his Success. became Purchasers of Lands for valuable Considerations.
Various. were the Plans which Mr. Penn projected Various Schemesof Governmentprojected, atlast, A Charterof Privilegesgranted 28thOctr. 1701. and essayed for the Government of this Province: till at last, he solemnly granted, and the Representatives of the People in General Assembly met solemnly, accepted of a Charter Of Privileges, bearing Date the 28th Day of October 1701. whereof be pleased to peruse the hereunto annexed Copy and particularly to attend to the following Clauses or Sections thereof, Vizt.
Sect. 1st. “Because no People can be truly happy, though under the greatest Enjoyment of Civil Liberties, if abridged of the Freedom of their Consciences, as to their Religious Profession, and Worship: And Almighty God being the only Lord of Conscience, Father of Lights and Spirits; and the Author as well as object of all divine Knowledge, Faith and Worship, who only doth enlighten the Minds, and perswade and convince the understandings of People, I do hereby grant and declare, That no Person or Persons inhabiting in this Province or Territories, who shall confess and acknowledge One Almighty God, The Creator, Upholder, and Ruler of the World, and profess him or themselves obliged to live quietly under the Civil Government, shall be, in any Case, molested or prejudiced in his or their Person or Estate because of his or their consciencious Perswasion or Practice, nor be compelled to frequent or maintain any religious Worship, Place or Ministry, contrary to his or their Mind, or to do or suffer any other Act or Thing contrary to their religious Perswasion.
Sect. 2. “For the well governing of this Province and Territories, there shall be an Assembly yearly chosen by the Freemen thereof, to consist of Four Persons out of each County of most Note for Virtue, Wisdom and Ability, (or of a greater Number at any time as the Governor and Assembly shall agree) Assembly to bechosen Annually. upon the First Day of October for ever; and shall Sit on the Fourteenth Day of the same Month, at Philadelphia unless the Governor and Council for the time being shall see cause to appoint another Place, within the said Province or Territories: which Assembly shall have Power to chuse a Speaker and other their Officers: and shall their Powersand Privileges be Judges of the Qualifications and Elections of their own Members: Sit upon their own Adjournments: Appoint Committe’s: prepare Bills in order to pass into Laws; impeach Criminals, and redress Grievances: and shall have all other Powers and Privileges of an Assembly, according to the Rights of the free born Subjects of England, and as is usual in any of the Kings Plantations in America.”
Sect. 3. “That the Freemen in each respective County, at the time and Place of meeting for Electing their Representatives to serve in Assembly, may as often as there shall be Occasion, chuse a double Number of Persons to present to the Power to chuseSherifs andCoroners. Governor for Sheriffs and Coroners, to serve for Three Years if so long they behave themselves well: out of which respective Elections and Presentments, the Governor shall nominate and Commissionate One for each of the said Offices, the Third Day after such Presentment, or else the First named in such Presentment, for each Office as aforesaid, shall stand and serve in that Office for the time before respectively limited: And in Case of Death or Default, such Vacancies shall be supplied by the Governor to serve to the End of the said Term.”
Sect. 4. “That the Laws of this Government shall be in this Stile, vizt. By the Governor, with the Consent and approbation Stile of the Laws. of the Freemen in General Assembly Met, and shall be after Confirmation by the Governor, forthwith recorded in the Rolls Office, and kept at Philadelphia, unless the Governor and Assembly shall agree to appoint another Place.”
Sect. 8th. “And no Act, Law or Ordinance whatsoever, shall at any Time hereafter be made, or done, to alter, No Law shallalter thisCharter without &c. change, or diminish the Form or Effect of this Charter, or of any Part of Clause therein, contrary to the true intent and meaning thereof without the Consent of the Governor for the time being, and Six Parts of Seven of the Assembly Met.”
“And Lastly, I the said William Penn Proprietary and Governor of the Province of Pensilvania, and Territories thereunto belonging, for my Self, my Heirs and Assigns, have The ProprietorssolemnDeclaration andConfirmation ofthis Charterfor himself andhis Heirs. Solemnly declared granted and confirmed, and do hereby solemnly declare grant and confirm, That neither I my Heirs or Assigns, shall procure or do any Thing or Things whereby the Liberties in this Charter contained and expressed, nor any Part thereof, shall be enfringed or broken; and if any thing shall be procured or done by any Person or Persons, contrary to these Presents, it shall be held of no Force or Effect.”
In Confirmation of which Charter of Privileges Charterconfirmed bydivers Laws. divers Laws have been made and passed in Pensilvania which have received the Royal Approbation particularly.

Liberty of Conscience stands confirmed by an Act passed in the 4th of Queen Anne Entituled, The Law concerning 4. Q. AnneBody of Lawsfol 4. Liberty of Conscience.
The Constitution, Powers and Privileges of the Assembly’s of Pensylvania are declared and Confirmed by the following Laws. Vizt.
An Act entituled “An Act to assertain the number 4th. Q. Annefol 67.  of Members of Assembly, and to regulate the Elections.
A Supplement to the Act for electing Members of 12th K. Geo. 2dfol 514.  Assembly.
An Act for continuing and amending the Act of 16th K. Geo. 2dfol 547.  Assembly Entituled A Supplement to the Act for electing Members of Assembly.
In which Act of the 4th. Q. Anne, please to observe fol 72. the following Clause touching the Rights of the Assembly.
“And be it further enacted by the Authority aforesaid, That the Representatives so chosen and Met, according to the Direction of this Act, shall be the Assembly of this Province, Powers andPrivileges of the Assembly.  and shall have Power to chuse a Speaker and other their Officers, and shall be Judges of the Qualifications and Elections of their own Members, Sit upon their own Adjournments, appoint Committees, prepare Bills in order to pass into Laws, impeach Criminals and redress Grievances, and shall have all other Powers and Privileges of Assembly, according to the Rights of the freeborn 4. Q. Anne. fol 104. Subjects of England, and as is usual in any of the Queens Plantations in America.” The Election of 3. K. Geo. 2d fol 392. Sheriffs and Coroners is likewise confirmed by Sundry 4. K. Geo 2d fol 430. Acts.

By an Act passed 4th K. George 1st entituled, 4K. Geo.1 fol 157 Judges Justices Inquests and Witnesses to be qualified either on Oath or affirmation. an Act for the advancement of Justice and more certain Administration thereof. All Crimes and Offences whatever are to be enquired of and determined by Judges Justices Inquests and Witnesses qualifying themselves according to their consciencious Perswasion respectively, either by taking an Oath, or the Solemn Affirmation allowed by Act of Parliament to those called Quakers in Great Brittain.
And by an Act passed II K. George 1st Entituled11 K. Geo 1st.fol 310Quakers qualifying as bythis Act are capableof Servingas Members ofAssembly, Justices&c. Systemof Government. An Act prescribing the Forms of Declaration of Fidelity Abjuration and Affirmation, instead of the Forms heretofore required in such Cases, all Quakers qualifying themselves according to the Forms of the said Act are declared capable of Serving in General Assemblies or to be Justices, Officers, Inquests or Jury Men.
Ever since the granting of this Charter of Privileges
The Government of Pensilvania has been Administered by a Deputy of the Proprietary or Proprietaries approved by the Crown and giving DeputyGovernor.andAnnualAssemblies Security for the Observance of the Laws of Trade and Navigation in pursuance of the Act of Parliament of the 7th and 8th of K. William the 3d.
The Assemblies have been annually chosen, who continue for the Year, May be called together as often as the Governor thinks fitt, but they contend that he has no Power, by the Constitution, of proroguing or dissolving them.
The Governor or Deputy with the Assembly, Are the TwoBranches of theLegislature have together the whole Power of Legislation.
There is a Council composed of Persons named A Council ofState withoutLegislativeAuthority. by the Proprietary or his Deputy, but without any Legislative Authority, being properly a Council of State, with whom the Deputy Governor is enjoyned to Advise and Consult.

There are General Quarter Sessions of the Peace held, Courts of Common Pleas in the respective Courts of Justice Counties of the Province, and Supreme Court for appeals, all established by Law which have had the Royal Sanction.
It has likewise been customary for the Assembly Nomination ofa ProvincialTreasurer in theAssembly. to name a Person for the Office of Treasurer of the said Province, whose Accounts together with those of every other Officer employed in the management or Collection of the Public Revenue, are Yearly Submitted to the Assembly.
There are Three different Revenues within this Three Revenues. Province.
The Proprietary Revenue which arises from the Sale of Lands, and reserved Quit Rents, and from the reserved Mannours of Ten Thousand Acres in Every Hundred Thousand purchased from the Indians and sold to the Settlers in this Province, all under the Collection and Management of Officers appointed by the Proprietary’s.
The Governors Revenue, which consists of GovernorsandThe Publick Sundry Fees of Office and other Perquisites, and Emoluments, either given by Law or taken by Custom to his own Use for the Support of Government.
The Publick Revenue for defraying the Ordinary and Extraordinary Expences of Government arising from
An Excise on Spirituous Liquors laid on by Whence arising Act of Assembly.
Interest Money arising from Loans of a Paper Credit, which has been established for Thirty Years past within this Province.

The Acts of Assembly establishing this Publick Revenue and approved by the Crown, have constantly given Disposal of thePublick Moneyin the Assembly. the Disposal of the Publick Money to the Assembly who yearly audit all Publick Accounts, and cause them to be Published in the Journals of their Proceedings.
Under this System of Government Pensylvania has become a great and flourishing Province. The Equity of PennsylvaniaFlourishing andresorted to it’s Laws and the Moderation of it’s Government with the free Exercise of the Christian Religion by persons of different Perswasions having brought great numbers of People into this Province.
But of late, Differences have arisen between the Proprietaries and the Assemblies occasioned by Instructions Differencesarisen bymeans ofProprietaryInstructions. given by the said Proprietaries to their Deputies, restrictive of the necessary Powers of Legislation, and derogatory, as is conceived, of the Rights and Privileges which the Assemblies have hitherto enjoyed and exercised. And the Issue of those Disputes being uncertain.
It may very possibly happen that the Circumstances of Affairs in America may determine the Crown to resume Possibility of aResumption orSurrendery of theGovernment the Government of the said Province, or that the said Proprietaries may surrender the same to the Crown, as a Treaty of that Nature was long since set on Foot, and, it is said, part of the Consideration Money actually paid to William Penn Esqr. the first Proprietary.

Now as the Settlement of this Province has been made under the Faith of a Royal Charter, the full Use and Province Settledunder the Faithof these TwoCharters. Fruition of the Benefit of which is promised unto the Inhabitants and Merchants of the Province aforesaid, their Servants Ministers Factors and Assigns. And under the Faith of the Charter of Privileges, which is in the Nature of a Pactum Cumpactum between the Proprietary and the People, the essential parts of which Charter have been confirmed by Laws that have obtained the Royal Sanction.
And as the Proprietary and People of this Province are authorized by the Royal Charter to make any Laws With Power tomake Laws. whatsoever for the raising of Money for the Publick Use of the said Province and for any other End appertaining either to the publick State Peace or Safety of the said Country, or unto the private Utility of particular Persons, Provided that the said Laws be consonant to Reason and be not repugnant or contrary, but as near as conveniently may be agreeable to the Laws Statutes and Rights of the Kingdom of England.
And as the Sanction given by the Crown to sundry Laws in affirmance of the Establishment of the Constitution of Which have hadthe RoyalSanction Pensilvania proves their Consonancy to Reason, and that they are free from any Repugnancy or Contrariety to the Laws of England.
In case therefore of such Resumption of the Government of Pensylvania by the Crown or Surrendry thereof by the Proprietors. Your Opinion is earnestly desired in the following Points.
Can the Crown introduce or establish any other Qu 1st Mode of Government within the said Province than that now in Use there, and how can such alteration be legally attained?

  2. Can the annual Election of Assemblies be taken away, or the Rights and Privileges derived to them under the Two recited Charters be abolished?
  3. Can the annual Election of Sheriffs and Coroners be altered?

  4. Can a Legislative Council be established, and how?
  5. Can the People professing themselves Quakers be legally abridged of any of their Rights they now enjoy in common with the other Inhabitants of being capable to be chosen Members of Assembly and to hold Places of Trust and Profit within the said Province?
And in General.
What are your Sentiments touching the Change and Alteration that may be legally made in the Constitution of this Province if it should come into the hands of The Crown.
Ans. 1. I have perused the Royal Charter to William Penn, and the Charter of Privileges granted in 1701 to the Inhabitants of the Province of Pensilvania by the Proprietary, and think that the Crown cannot introduce or establish any other Mode of Government within that Province than that now in Use there, (as far as I am acquainted with the Government by the Case Stated, or otherwise) except by an Act of the Legislature of Great Brittain; or by the Consent of the Assembly and Proprietary or his Governor; And tho by the Charter of Privileges. S. 8. it is provided, that the effect of that Charter shall not be changed, altered or diminished, but by the Consent of the Governor and Six Parts in Seven of the Assembly, I should doubt whether an alteration made by a Majority would not be Sufficient. However by an Act of Parliament and by no other Authority in Great Brittain, I conceive, such alteration might be legally attained.
2. The Annual Election of Assemblies cannot be otherwise taken away; nor the Rights and Privileges derived to them under the two recited Charters be otherwise abolished.
3. Nor do I think the Annual Election of Sheriffs and Coroners can be altered by any other Authority: both this Privilege and the Subject matter of the last being founded on and confirmed by Laws made by Assemblies convened according to the Intention and Directions of the Royal Grantor and his Grantee, and both being as I conceive consonant to Reason, appertaining to the Publick State, Peace, and Safety of the Country, and not repugnant to the Laws of England. The Office of Sheriff was Elective in England till 9 Ed. 2. Vid 28 Ed 1. C 8. That of Coroner is yet so. Besides these Laws have been transmitted to England in persuance of the 7th Clause of the Royal Grant without a disapprobation on the Part of the Crown. And tho’ a Law void for repugnancy to the Laws of England, would not I think be made good by remaining thus not disapproved, (because the preservation of the Prerogative of the Crown and the allegiance of the Province only is here declared to be in view) yet this Circumstance furnishes a strong proof these Laws are not repugnant, as above, especially as their Subject matter so immediately concerns the State, and the administration of Publick Justice.
4. A Legislative Council, I think, cannot be established but by Act of Parliament.
5. Altho’ the Rights the Quakers enjoy in Pensylvania are much more extensive than they enjoy in England, I think so far as they are Warranted and Supported by the Legislature of Pensylvania they cannot be legally abridged. And on this Head, had the Crown any objection to the Propriety of the Acts enabling them to be chosen Members of Assembly and to execute Offices of Profit and Trust, the Due Transmission of the Acts and their not having been declared inconsistent &c. within [five] Years seems to have waived them.
Should Mr. Penns Powers of Government by Surrender or otherwise come into the hands of the Crown, I do not think any considerable alteration can be made in the Constitution but by Act of Parliament: but should Publick Contention and personal Animosity render Resumption of the Powers by Act of Parliament Necessary, It is far from impossible the Legislature might think it fit somewhat to new model the present Constitution, but no Man can foresee what the Wisdom of Parliament will hereafter determine on this Point as Events shall arise.
Rd Jackson
 Endorsed: Province of Pensilv[ania] Case for Opinion on Charters &c.
